                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 DANIELLE J. SCHIVEK,                                            DATE FILED: 7/12/2021

                            Plaintiff,
                                                                  21-cv-1705 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 AUTHENTIC BRANDS GROUP, LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a report from the mediator informing the Court that the parties

have reached agreement on all issues in this case [ECF #15]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by August 11, 2021. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004). All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                       _________________________________
Date: July 12, 2021                                    MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                  1
